Title: From John Adams to François Adriaan Van der Kemp, 15 November 1818
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Vanderkemp
Quincy Nov. 15th 1818

I cannot answer your two last Letters.
Of Thomas Adams I know nothing; except that a Man of that name was one of the Counsell of Plymouth and named in the Charter, and Parson Prince Somewhere Says the most active Man in promoting the Translation of the Charter to New England.
Our Friend D. A. Tyng, cannot Surely expect Miracles from his and your Friend

John Adams